Case 6:20-cv-01163-ADA Document 14 Filed 03/02/21 Page 1of 3

UNITED STATES DISTRICT COURT
for the
WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC, §
§
§
Plaintiff(s), §

¥ § Civil Action No. 6:20-CV-01163-ADA
§
SALESFORCE.COM, INC., :
Defendant(s). §

RETURN OF SERVICE

Came to my hand on Saturday, February 27, 2021 at 4:49 PM,

Executed at: 1999 BRYAN ST., STE. 900, DALLAS, TX 75201

within the county of DALLAS at 10:45 AM, on Monday, March 1, 2021,
by delivering to the within named:

SALESFORCE.COM, INC.

By delivering to its Registered Agent, CT CORPORATION SYSTEM
By personally delivering to its Authorized Agent, LATOYA STERNS
a true copy of this

SUMMONS IN A CIVIL ACTION, ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT WITH EXHIBIT A, AND CIVIL COVER SHEET

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Ernesto Martin Herrera who after being duly
sworn on oath states: "My name is Ernesto Martin Herrera. I am a person not less than eighteen (18) years of age and I am
competent to make this oath. I am a resident of the State of Texas. I have personal knowledge of the facts and statements
contained herein and aver that each is true and correct. | am not a party to nor related or affiliated with any party to this
suit. I have no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving
moral turpitude. I am familiar with the Texas Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes
as they apply to service of process. I am certified by the Judicial Branch Certification Commission to deliver citations and
other notices from any District, County and Justice Courts in and for the State of Texas in compliance with rule 103 and

501.2 of the TRCP.

By: Gi

Ernesto Martin Herrera - PSC 4418 - Exp 11/30/21

Subscribed and Sworn to by Ernesto Martin Herrera, Before Me, the undersigned authority, on

this 7! day of March, 2021. | ik
(| | Lar f Cl Mar.

wy Put, CHARITY N COLEMAN re
Br et Notary Public Notary Publit in and for the State of Texas
STATE OF TEXAS

ID#12523831-2
My Gomm. Exp. Mar. 21, 2021.

 

al tw
«,* q taf
<  4r
ate Sp tla”
we

 
Css 6SGC0-O1TEF-RDA WGuUMN 2 ‘FifeaGzi2arei Page £ St 2
AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

 

WESTERN DISTRICT OF TEXAS
WSOU INVESTMENTS LLC,
Plaintiff
V. Civil Action No. 6:20-—CV-01163-ADA
SALESFORCE.COM, INC.,
Defendant

SUMMONS IN A CIVIL ACTION

TO: Salesforce.com, Inc.
c/o its registered agent, C T Corporation System
1999 Bryan St., Ste. $00
Dallas, TX 75201-3136 USA

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -- or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) -- you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

James L. Etheridge

Etheridge Law Group, PLLC

2600 E. Southlake Bivd., Suite 120-324
Southlake, TX 76092

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

JEANNETTE J. CLACK
CLERK OF COURT

s/AKEITA MICHAEL
DEPUTY CLERK

 

ISSUED ON 2021-02-24 16:04:19
CBB SVHCT-DIIES ROA BSL THUG Rae) Page 2 8i2

AO 440 (Rey. 06/12) Summons ina Civil Action (Page 2)

 

Civil Action No. 6:20-CV-01163—ADA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for (name of individual and title, if any)
was received by me on (date)

 

[™ I personally served the summons on the individual at (place)
on (date) or

 

T | left the summons at the individual's resident or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual's last known address; or
[ [served the summons on (name of individual) . who is
designated by law to accept service of process on behalf of (name of organization)
on (date) ‘or
[  Treturned the summons unexecuted because or

 

 

I Other (specify):

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's Address

Additional information regarding attempted sevice, etc:

 

 
